DETAILED ACTION
Claims 1-16 are pending. Claims were not amended in any substantive way.

Claim Rejections - 35 USC § 102
(Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuberger et al. WO 2006/007261 A1 published January 17, 2008.
Neuberger teaches a therapeutic molecule delivery complex, comprising: a dendrimer molecule; multiple therapeutically active molecules (AM); and multiple photosensitizer molecules connected to a periphery of said dendrimer molecule (claim 1). The photosensitizer is phthalocyanines (claim 4). Neuberger teaches a method of medicinal therapy comprising the steps of: applying therapeutic dendrimer complexes of claim 1 to a treatment area; and irradiating said treatment area with radiation having a wavelength suitable to activate said photosensitizers and release said therapeutically active molecules from said dendrimer (claim 20). Neuberger teaches generation 3 (G3) complexes of polypropylamine (PPI), see Figure 2. 
Response to Remark: Applicant states the reference fails to disclose nano-particles. This however is not true, as they are self-assembling by nature. The chemical properties of self-assembly follow from the chemical structure.

Claim Rejections - 35 USC § 102
(Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hovig et al. WO 2008/007073 A2 published January 17, 2008.
Hovig teaches a method for introducing an siRNA molecule into the cytosol of a cell, said method comprising i) contacting said cell with an siRNA molecule, a carrier and a
photosensitising agent, and ii) irradiating the cell with light of a wavelength effective to activate the photosensitising agent, wherein said carrier comprises a cationic polyamine selected from…
 (d) an amine group containing dendrimer…(claim 1).
	Hovig states dendrimers can also be defined with reference to their generation, and as such the dendrimer (e.g. the PAMAM dendrimer) is preferably of generation 0, 1, 2, 3, 4, 5,
6, 7, 8, 9 or 10, particularly generation 2-6. 
Hovig teaches classes of suitable photosensitising agents which may be mentioned thus include porphyrins, phthalocyanines, purpurins, chlorins, (particularly chlorin derivatives of the prophyrins described below) benzoporphyrins, lysomotropic weak bases, naphthalocyanines, cationic dyes ap.d tetracyclines or derivatives thereof (Berg et al., (1997), J. Photochemistry and Photobiology, 65, 403-409). See claim 28.
	Hovig at page 29 states, in order to target the siRNA molecule and/or the photosensitizing agent to specific cells (e.g. cancer cells) or tissues, the siRNA molecule and/or the photosensitizer and/or the carrier may be associated or conjugated to specific targeting molecules that will promote the specific cellular uptake of the siRNA molecule into desired
cells or tissues.
Response to Remark: Applicant states the reference fails to disclose nano-particles. This however is not true, as they are self-assembling by nature. The chemical properties of self-assembly follow from the chemical structure.

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/Examiner, Art Unit 1629        

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629